Title: John Adams to Abigail Adams, 23 June 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      Ipswich June 23. 1774
     
     I had a tollerable Journey hither, but my Horse trotted too hard. I miss my own Mare—however I must make the best of it.
     I send with this an whole Packett of Letters, which are upon a Subject of great Importance, and therefore must intreat the earliest Conveyance of them.
     
     There is but little Business here, and whether there will be more at York or Falmouth is uncertain, but I must take the Chance of them.
     My Time, in these tedious Peregrinations, hangs heavily upon me. One half of it is always spent without Business, or Pleasure, or Diversion, or Books or Conversation. My Fancy and Wishes and Desires, are at Braintree, among my Fields, Pastures and Meadows, as much as those of the Israelites were among the Leeks, Garleeks and Onions of the Land of Goshen.
     My Sons and Daughter too are missing, as well as their Mother, and I find nothing in any of my Rambles to supply their Place.
     We have had a vast Abundance of Rain here this Week and hope you have had a Sufficiency with you. But the Plenty of it, will render the Making of Hay the more critical, and you must exhort Bracket to be vigilant, and not let any of the Grass suffer, if he can help it.
     I wish you would converse with Brackett, and Mr. Hayden and Mr. Belcher about a proper Time to get me a few freights of Marsh Mud, Flatts, or Creek Mudd. I must have some If I pay the Cash for getting it, at almost any Price. But I wont be answerable again to Deacon Palmer, for the Schough. Whoever undertakes, shall hire that, and I will be chargeable to no Man but the Undertaker, and Labourers. I want a freight or two, soon, that it may be laid by the wall and mixed with Dust and Dung that it may ferment and mix as soon as may be, now the hot Weather is coming on.
     I want to be at Home, at this Time, to consider about Dress, Servant, Carriage, Horses &c. &c. for a Journey. But——. Kiss my sweet ones for me. Your
     
      John Adams
     
    